EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 3/1/21.
The application has been amended as follows: 

The title is amended to recite:
	SECONDARY BATTERY INCLUDING INSULATING MEMBER WITH GROOVES

Claim 1 is amended to recite:
A secondary battery comprising:
an electrode assembly including a positive electrode plate and a negative electrode plate; 
an exterior body having an opening and containing the electrode assembly; 
a sealing plate configured to seal 
a conductive member having an opening portion at a side facing the electrode assembly and disposed near a side of the sealing plate facing the electrode assembly such that a first insulating member is disposed between the sealing plate and the conductive member;
is configured to deform 
a current collecting member that electrically connects the positive electrode plate or the negative electrode plate to the deformation plate; and
a terminal that is electrically connected to the positive electrode plate or the negative electrode plate via the current collecting member, the deformation plate, and the conductive member;
wherein the terminal is inserted through a terminal attachment hole in the sealing plate, a terminal-receiving hole in the first insulating member, and a terminal-receiving hole in tire conductive member and is connected to the conductive member,
wherein at least one of the conductive member and the sealing plate has a pressing projection that projects toward the first insulating member from a portion thereof that faces the first insulating member, and
wherein a conductive path between the positive electrode plate and the terminal or between the negative electrode plate and the terminal is broken in response to a deformation of the deformation plate,
wherein the first insulating member includes a first groove and a second groove in a portion thereof between the sealing plate and the conductive member at a position further away from the terminal-receiving hole in the first insulating member than a portion thereof that is pressed by the pressing projection,
wherein the first groove is provided in a surface of the first insulating member that faces one of the sealing plate and the conductive member, and
wherein the second groove is provided in a surface of the first insulating member that faces other one of the sealing plate and the conductive member.

Claim 5 is cancelled.

Claim 6 is amended to recite:
1, wherein the second groove is at a position further away from the terminal-receiving hole in the first insulating member than the first groove is.

Claim 7 is amended to recite:
The secondary battery according to Claim [[5]]1, wherein the first groove and the second groove are formed such that the first groove and the second groove partially overlap in plan view of the first insulating member.

The following is an examiner’s statement of reasons for allowance: the amendment above incorporates the limitations of previously presented claim 5 into claim 1. The prior art of record—see attached Notice of References Cited and IDS filed on 1/14/19—disclose batteries with sealing plates, conductive members, deformation plates, and terminals as described in claim 1. See, for example, Wakimoto ‘580, Okutani ‘220, and Yokoyama ‘185. What these references fail to disclose, however, are the limitations of claim 5. While grooves in the cap or lid of batteries are knowns—see Kohira ‘735 and Yoppolo ‘610—there is no teaching or motivation in the prior art of record of a first groove and second groove located on the insulating member facing the sealing plate and conductive member, respectively. The amendment also obviates any double patenting rejections with patents 10,256,457; 10,181,596; and 9,666,846. The application is consequently allowable.
The Notice of Allowability mailed 3/9/21 did not include the allowed claims (box 3) on the cover sheet (PTOL-37). This subsequent action corrects that clerical error.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725